DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11, and 25 have been amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 - 18, 23- 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cociglio (US 8531987).

Regarding claim 25, Cociglio teaches a packet-switched communication network configured to implement a performance measurement on a packet flow transmitted through said packet- switched communication network, said network comprising:
 a first node configured to provide, in said packet flow, first blocks of packets having a first packet feature and second blocks of packets having a second packet feature (Fig. 1, “N1”, “PF”, col 6 lines 50-55 “FIG. 1 schematically shows an exemplary packet-switched communication network CN comprising five nodes N1, N2, ... N5 connected to each other according to a partially meshed topology. In particular, the nodes N1 and N2 are adjacent nodes connected by the link L1”, Fig. 4 “b(PF)”, col 7 lines 55-65 “The packet flow PF is then divided in a sequence of blocks, wherein blocks including packets Pki marked by the bit bi equal to 1 alternate with blocks including packets Pki marked by the bit bi equal to 0”, Examiner Note: packet marker by the bit = 1 is analogous to first packet feature, packets marker by bit =0 is analogous to second packet feature),
 said first blocks of packets alternating in time with said second blocks of packets, by periodically switching a packet feature in said packet flow (Fig. 4 “b(PF)”, col 7 lines 55-65 “The packet flow PF is then divided in a sequence of blocks, wherein blocks including packets Pki marked by the bit bi equal to 1 alternate with blocks including packets Pki marked by the bit bi equal to 0”);
 at least two measurement points located on the path of said packet flow (col 7 lines 1-10 “By way of example, herein after only the packet flow PF transmitted from the node N1 (hereinafter termed “transmitting node') to the node N2 (herein after termed “receiving node') through the link L1 will be considered”, col 11 lines 25-31 “the management server MS periodically detects the values of the counters C1 and C0 and of the transmission timestamps S1 and S0 at the transmitting node N1 and the values of the counters C1 and C0 and of the reception timestamps R1, R0 at the receiver node N2, and uses these values for performing a time measurement on the packet flow PF”), Examiner Note: N1 and N2 are analogous to two measurement points), each one of said at least two measurement points being configured to provide two performance parameters relating to said first blocks of packets and said second blocks of packets, respectively, and to alternately provided the values of said two performance (col 11 lines 25-31 “the management server MS periodically detects the values of the counters C1 and C0 and of the transmission timestamps S1 and S0 at the transmitting node N1 and the values of the counters C1 and C0 and of the reception timestamps R1, R0 at the receiver node N2, and uses these values for performing a time measurement on the packet flow PF”, col 12 lines 20-35 “period. Table I herein below shows a numerical example of the values C1(k), CO(k), C1(k), C'0(k), S1(k), SO(k), R1(k) and R0(k) detected by the management server MS, assuming that the block period Tb is 5 minutes and the detection period Tod is 2 minutes. For simplicity, Table I only shows the first 9 detected values. It is assumed that: during the first block period T1, 277 packets are transmit ted, the first packet being transmitted at a transmission time (as provided by the local clock of the transmitting node N1) equal to 00.03; during the second block period T2, 262 packets are trans mitted, the first packet being transmitted at a transmission time (as provided by the local clock of the transmit ting node N1) equal to 05.02”)));
 and a controller (Fig 1, col 6 lines 60-65 “In FIG. 1, the management server MS is connected to the node N4”, Examiner note: management server is analogous to controller) configured to perform said performance measurement based on said values of said two performance parameters (col 11 lines 25-31 “the management server MS periodically detects the values of the counters C1 and C0 and of the transmission timestamps S1 and S0 at the transmitting node N1 and the values of the counters C1 and C0 and of the reception timestamps R1, R0 at the receiver node N2, and uses these values for performing a time measurement on the packet flow PF”) received from said at least two measurement points (col 11 lines 25-31 “the management server MS periodically detects the values of the counters C1 and C0 and of the transmission timestamps S1 and S0 at the transmitting node N1 and the values of the counters C1 and C0 and of the reception timestamps R1, R0 at the receiver node N2, and uses these values for performing a time measurement on the packet flow PF”) ,
 wherein said first node and said at least two measurement points are configured to periodically switch said packet feature (Fig. 4 “b(PF)”, col 7 lines 55-65 “The packet flow PF is then divided in a sequence of blocks, wherein blocks including packets Pki marked by the bit bi equal to 1 alternate with blocks including packets Pki marked by the bit bi equal to 0”) and alternately provide said values of said two performance parameters (col 11 lines 25-31 “the management server MS periodically detects the values of the counters C1 and C0 and of the transmission timestamps S1 and S0 at the transmitting node N1 and the values of the counters C1 and C0 and of the reception timestamps R1, R0 at the receiver node N2, and uses these values for performing a time measurement on the packet flow PF”), respectively, directly in response to remote commands received from said controller (col 10 lines 25-35 “Before starting receiving the further blocks B1, B2, B3', B4", the receiving node N2 preferably initializes a third counter C1, a fourth counter C0, a first reception timestamp R1 and a second reception timestamp R0 at the value 0 (step 501). Step 501 may be triggered e.g. by a management message transmitted from the management server MS and commanding the receiving node N2 to start a time measurement for the packet flow PF”, col 12 lines 1-10 “Preferably, the management server MS performs step 703 by transmitting to the transmitting node N1 a suitable management message requesting the current values of the counters C1 and C0 and of the transmission timestamps S1 and S0, and by transmitting to the receiving node N2 a Suitable management message requesting the current values of the counters C1 and C0 and of the reception timestamps R1 and R0.”).

Regarding claim 11, Cociglio teaches a method for performing a performance measurement on a packet flow transmitted through a packet-switched communication network, said method comprising: in said packet flow, providing first blocks of packets having a first packet feature and second blocks of packets having a second packet feature, said first blocks of packets alternating in time with said second blocks of packets, by periodically switching a packet feature in said packet flow; at each one of at least two measurement points located on the path of said packet flow, providing two performance parameters relating to said first blocks of packets and said second blocks of packets respectively, and alternately providing to a controller of said packet- switched communication network the values of said two performance parameters; and performing said performance measurement based on said values of said two performance parameters received from said at least two measurement points, wherein said periodically switching said packet feature and said alternately providing said values of said two performance parameters are performed directly in response to remote commands received from said controller (Examiner Note: Claim 11 is the method claim, is parallel of claim 25 thus rejected similarly as above with detailed mappings omitted).

Regarding claim 12, Cociglio teaches wherein each remote command comprises one or more of: a switch instruction configured to trigger a switching of said packet feature in said packet flow (fig. 7 “71”, col 7 lines 60-65 “herein blocks including packets Pki marked by the bit bi equal to 1 alternate with blocks including packets Pki marked by the bit bi equal to 0. … marks the various packets Pki, not according to the number of packets Pki to be included in each block, but according to a timer, as it will be described herein after by referring to the flow chart of FIG. 3, col 8 lines 9-15 “natively, the block period Tb may be automatically set by the management server MS and transmitted to the transmitting node N1 in a management message (e.g. a management message commanding the transmitting node N1 to start the operations allowing the time measurement”);
 and a read instruction configured to trigger provision to said controller of a current value of one of said two performance parameters (col 12 lines 1-10, “the management server MS performs step 703 by transmitting to the transmitting node N1 a suitable management message requesting the current values of the counters C1 and C0 and of the transmission timestamps S1 and S0, and by transmitting to the receiving node N2 a Suitable management message requesting the current values of the counters C1 and C0 and of the reception timestamps R1 and R0”).

Regarding claim 13, Cociglio teaches wherein said controller sends, to a node of said packet-switched communication network implementing said providing, a switch instruction when, based on a local clock (“Fig. 3 “308 set S1=current time”, col 8 lines 5-15 “Alter natively, the block period Tb may be automatically set by the management server MS and transmitted to the transmitting node N1 in a management message (e.g. a management message commanding the transmitting node N1 to start the operations allowing the time measurement)”), it determines that a block period is starting (col 8 lines 40-45 “Therefore, the first transmission timestamp S1 is set to the current time only for the packet transmitted first during the first block period T1”) and that, accordingly, said packet feature shall be switched in said packet flow (col 8 lines 50-60 “the first transmission timestamp S1 as set at step 308 indicating the transmission time of the first packet of the first block B1. Besides, as also shown in FIG. 4, during the first block period T1 the value of the first counter C1 increases, and at the end of the first block period T1 is equal to the number of packets Pki forming the first block B1. Besides, as also shown in FIG. 4. during the first block period T1 the second counter C0 and the second transmission timestamp S0 remain equal to 0”).

Regarding claim 14, Cociglio teaches further comprising varying said block period at said controller (col 11 lines 30-60 “the management server MS …  period Tb is calculated so that, in every block period Tb, the values of the counters C1, C0, C1 and C0 and of the timestamps S1, S0, R0, R0 are detected at least twice. This advantageously allows the management server MS to deter mine, for each block period, which counter is increasing and which one has a fixed value. For instance, the block period Tb may be calculated according to the following formula: Tb>2*Td, For instance, in case the detection period Tod is 1 minute, equation 3 results in a block period Tb of more than 2 minutes, preferably at least 3 or more minutes. Preferably, the block period Tb is calculated according to the following formula: Tb>=3*Tb, For instance, in case the detection period Tod is 1 minute, equation 4 results in a block period Tb higher than or equal to 3 minutes”).


	Regarding claims 15, 16, Cociglio teaches wherein said controller sends to said at least two measurement points located on the path of said packet flow (col 7 lines 1-10 “By way of example, herein after only the packet flow PF transmitted from the node N1 (hereinafter termed “transmitting node') to the node N2 (herein after termed “receiving node') through the link L1 will be considered”) respective read instructions periodically, with a period equal to said block period (col 15 lines 30 -40 “, the management server MS does not calculate any delay or interarrival jitter. By referring to Table I, it can be noticed that a single delay D and a single jitter J are calculated for each block period. In other words, the above method allows periodically measuring the delay D and interarrival jitter J of the packet flow PF with a measurement period substantially equal to the block period Tb, since it basically measures the delay D and jitter J only based on timestamps relating to the first packet of each block”).

	Regarding claim 17, 18, Cociglio teaches wherein said switch instruction (fig. 7 “71”, col 7 lines 60-65 “herein blocks including packets Pki marked by the bit bi equal to 1 alternate with blocks including packets Pki marked by the bit bi equal to 0. … marks the various packets Pki, not according to the number of packets Pki to be included in each block, but according to a timer) and said read instructions are sent by said controller to said node and to said at least two measurement points (col 11 lines 25-31 “the management server MS periodically detects the values of the counters C1 and C0 and of the transmission timestamps S1 and S0 at the transmitting node N1 and the values of the counters C1 and C0 and of the reception timestamps R1, R0 at the receiver node N2, and uses these values for performing a time measurement on the packet flow PF”), respectively, substantially at the same time (Fig. 4, col 15 lines 30 -40 “, the management server MS does not calculate any delay or interarrival jitter. By referring to Table I, it can be noticed that a single delay D and a single jitter J are calculated for each block period. In other words, the above method allows periodically measuring the delay D and interarrival jitter J of the packet flow PF with a measurement period substantially equal to the block period Tb, since it basically measures the delay D and jitter J only based on timestamps relating to the first packet of each block”).

	Regarding claims 23, 24,  Cociglio teaches wherein said controller sends to measurement points located on at least a portion of the path of said packet flow respective read instructions periodically, with a period equal to an integer multiple of said block period (col 11 lines 30-60 “the management server MS …  period Tb is calculated so that, in every block period Tb, the values of the counters C1, C0, C1 and C0 and of the timestamps S1, S0, R0, R0 are detected at least twice. This advantageously allows the management server MS to deter mine, for each block period, which counter is increasing and which one has a fixed value. For instance, the block period Tb may be calculated according to the following formula: Tb>2*Td, For instance, in case the detection period Tod is 1 minute, equation 3 results in a block period Tb of more than 2 minutes, preferably at least 3 or more minutes. Preferably, the block period Tb is calculated according to the following formula: Tb>=3*Tb, For instance, in case the detection period Tod is 1 minute, equation 4 results in a block period Tb higher than or equal to 3 minutes”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cociglio in view of Cociglio (US10027567 herein after Cociglio2).


	Regarding claims 19, 20, Although Cociglio teaches wherein execution of said read instructions by said at least two measurement points (col 11 lines 25-31 “the management server MS periodically detects the values of the counters C1 and C0 and of the transmission timestamps S1 and S0 at the transmitting node N1 and the values of the counters C1 and C0 and of the reception timestamps R1, R0 at the receiver node N2, and uses these values for performing a time measurement on the packet flow PF”), Cociglio does not teach is delayed by a safety wait time TSW relative to the reception times of said read instructions at said at least two measurement points.
	However, Cociglio2 teaches is delayed by a safety wait time TSW relative to the reception times of said read instructions at said at least two measurement points (col 13 lines 40-53 “The safety wait time SWT guarantees that the variables relating to packets marked by Va or Vb are transmitted to the management server MS only when their values are stabilized. This also makes the packet loss and time measurements based on such variables immune from reception sequence errors occurring at the edge between consecutive block periods. The safety wait time SWT is preferably comprised between 1 and 50% of the block period Tb. For instance, if the block period Tb is equal to 5 minutes, the safety wait time SWT may be equal to 20% Tb, namely 1 minute”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cociglio to incorporate the teachings of Cociglio. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of service. By having the safety wait time, allows increase detection of possible error in the system.

	Regarding claim 21, 22, Although Cociglio teaches wherein said switch instruction and said read instructions are sent by said controller to said node and to said at least two measurement points (col 11 lines 25-31 “the management server MS periodically detects the values of the counters C1 and C0 and of the transmission timestamps S1 and S0 at the transmitting node N1 and the values of the counters C1 and C0 and of the reception timestamps R1, R0 at the receiver node N2, and uses these values for performing a time measurement on the packet flow PF”), Cociglio does not teach respectively, at different times, sending said read instructions being delayed by a safety wait time TSW relative to sending of said switch instruction.
	However, Cociglio2 teaches respectively, at different times (col 13 lines 59-65 “further, steps 422 a and 422 b are preferably performed at a random instant comprised between the end of the safety wait time SWT and the end of the block period T(k+1). This advantageously prevents the management server MS from receiving at the same time the parameters relating to all the nodes of the communication network CN, which may induce a congestion of the management server MS”), sending said read instructions being delayed by a safety wait time TSW relative to sending of said switch instruction (col 13 lines 40-53 “The safety wait time SWT guarantees that the variables relating to packets marked by Va or Vb are transmitted to the management server MS only when their values are stabilized. This also makes the packet loss and time measurements based on such variables immune from reception sequence errors occurring at the edge between consecutive block periods. The safety wait time SWT is preferably comprised between 1 and 50% of the block period Tb. For instance, if the block period Tb is equal to 5 minutes, the safety wait time SWT may be equal to 20% Tb, namely 1 minute”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cociglio to incorporate the teachings of Cociglio. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of service. By having the safety wait time, allows increase detection of possible error in the system.

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive.
Applicant’s Argument
Cociglio does not switch packet features directly in response to remote commands.
Examiner’s Response
Examiner respectfully disagrees. The claim limitation is wherein said first node and said at least two measurement points are configured to periodically switch said packet feature and alternately provide said values of said two performance parameters, respectively, directly in response to remote commands received from said controller.
 After further consideration it appears that Cociglio teaches wherein said first node and said at least two measurement points are configured to periodically switch said packet feature (Fig. 4 “b(PF)”, col 7 lines 55-65 “The packet flow PF is then divided in a sequence of blocks, wherein blocks including packets Pki marked by the bit bi equal to 1 alternate with blocks including packets Pki marked by the bit bi equal to 0”) and alternately provide said values of said two performance parameters (col 11 lines 25-31 “the management server MS periodically detects the values of the counters C1 and C0 and of the transmission timestamps S1 and S0 at the transmitting node N1 and the values of the counters C1 and C0 and of the reception timestamps R1, R0 at the receiver node N2, and uses these values for performing a time measurement on the packet flow PF”), respectively, directly in response to remote commands received from said controller (col 10 lines 25-35 “Before starting receiving the further blocks B1, B2, B3', B4", the receiving node N2 preferably initializes a third counter C1, a fourth counter C0, a first reception timestamp R1 and a second reception timestamp R0 at the value 0 (step 501). Step 501 may be triggered e.g. by a management message transmitted from the management server MS and commanding the receiving node N2 to start a time measurement for the packet flow PF”, col 12 lines 1-10 “Preferably, the management server MS performs step 703 by transmitting to the transmitting node N1 a suitable management message requesting the current values of the counters C1 and C0 and of the transmission timestamps S1 and S0, and by transmitting to the receiving node N2 a Suitable management message requesting the current values of the counters C1 and C0 and of the reception timestamps R1 and R0.”).
More specifically as can be seen in col 10 lines 25-35, the management server sends a message that sets the parameter of the Tb and commands the node to start measuring every Tb and further in col 7 lines 55-65 “The packet flow PF is then divided in a sequence of blocks, wherein blocks including packets Pki marked by the bit bi equal to 1 alternate with blocks including packets Pki marked by the bit bi equal to 0”. These sequence of blocks are the Tb where the bit alternates every Tb. So the management server remotely decides when the features are switched by directly controlling when the measurement start and end of each block.
During the interview on June 16th it was generally agreed that Cociglio taught the controller (management server of Cociglio) configuring timers and then based on the timer the claimed info was sent back to the controller (see Fig. 3 and col. 8, ll. 23 to col. 9. ll. 4).    In particular, we then further agreed that the switching was made directly in response to the expiration of the timer Tb.
However, upon further review of applicant’s own specification, which was not discussed during the interview, by “directly” this is very similar to what applicant teaches in their own specification (page 16 lines 25-39, page 17 lines 1-15 of applicant’s specification).
Thus upon further reconsideration after the interview, it would be reasonable to broadly read the amended claim “.. directly in response to remote command received from said controller”, in light of applicant’s own specification mentioned above, as the control info sending the timer information and then switching was made directly in response to the expiration of the timer Tb based on the sent Tb information (claimed remote command).
Therefore, upon better understanding applicant’s amendment in light of their own specification, the examiner has decided to maintain their position given the examiner’s interpretation is still reasonable in light of applicant’s specification which was not discussed during the interview (page 16 lines 25-39, page 17 lines 1-15 of applicant’s specification). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./Examiner, Art Unit 2411    

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411